PER CURIAM.
Because the record on appeal does not conclusively refute or otherwise show no entitlement to relief on the appellant’s facially viable claim of ineffective assistance of trial counsel raised in his motion filed under Florida Rule of Criminal Procedure 3.850, the order on appeal, which summarily denied the motion, is reversed and remanded to the trial court for the purpose of conducting an evi-dentiary hearing on the issues raised by the appellant’s motion. See Jones v. State, 693 So.2d 1154 (Fla. 3d DCA 1997); Wilcox v. State, 622 So.2d 132 (Fla. 3d DCA 1993).
Reversed and remanded.